Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 1 of 18 PageID 9114



                          UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA (TAMPA DIVISION)

  DISH NETWORK, LLC,
  a Colorado limited liability company,

         Plaintiff, Counterclaim-Defendant,
                                                            Case No. 8:16-cv-2549-EAK-CPT
  v.                                                        Honorable Elizabeth A. Kovachevich
                                                            Magistrate Judge Christopher P. Tuite
  GABY FRAIFER, an individual Florida resident,
  PLANET TELECOM, INC., a Florida corporation,
  and, TELE-CENTER, INC., a Florida corporation,

  Defendants, Counterclaim-Plaintiffs.


  ___________________________________/


         DEFENDANTS’ STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF
        DEFENDANTS’ AMENDED MOTION FOR FINAL SUMMARY JUDGMENT

         COMES NOW Defendants, TELE-CENTER, INC, and PLANET TELECOM, INC, and

  GABY FRAIFER, by and through undersigned counsel, hereby file Defendants’ Statement of

  Undisputed Facts (hereinafter “SOUF(s)”) in Support of Defendants’ Amended Motion for Final

  Summary Judgment against Plaintiff, DISH NETWORK L.L.C. (hereinafter “Dish”).

                                         Dish’s Alleged Rights

  1.     Dish filed its amended complaint against the Defendants for Direct Copyright Infringement

  pursuant to 17 U.S.C. §501 based on its alleged status as an exclusive licensee. (hereinafter referred

  to as “Amended Complaint”). (Dkt. 62.)

  2.     Dish does not allege any specific unregistered works in its Amended Complaint, nor did it

  identify specific unregistered works during the discovery period. (Id.; Dkt. 146-6; Fraifer Decl. ¶9,

  Ex. 3 [“Slowikowska. Dep.”] at 17:6, 168: 17-23. (Dish could not identify specific works.).)




                                                    1
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 2 of 18 PageID 9115



  3.           Dish identifies only four (4) works registered with the U.S. Copyright Office which

  allegedly aired on foreign networks: Sabah Al Khair Ya Arab, Tasali Ahla Alam, Saherat Al

  Janoub, and Chef Hassan (the “Registered Works”). (Dkt. 62, at pp. 3-4 ¶13)

  4.           Dish alleges that it purchases rights to international “channels” from networks or their

  affiliates and agents, including MBC FZ LLC (“MBC”), International Media Distribution

  (Luxembourg) S.A.R.L. (“IMD”), World Span Media Consulting, Inc. (“WSM”), Peninsula

  Production Company (“PPC”), Gulf DTH LDC (“Gulf”), and Dream Media (“Dream”),

  (collectively, the “Networks”) (Dkt. 62, at p. 3 ¶12.)

  5.           Dish alleges that the “Networks acquire copyrights in the works that air on their respective

  channels, including by producing the works and by assignment.” (Id.)

  6.           Dish alleges that it acquires its purported rights to exclusively distribute and publicly

  perform all of the works that air on the channels by entering into signed, written agreements with

  the Networks. (Dkt. 62, at p. 3 ¶13.)

  7.           Dish alleges that the programs that make up the channels are copyrightable works. (Id.)

  8.           Dish alleges that its copyrights in the programs arise under laws of nations other than the

  United States that are parties to copyright treaties with the United States, including the United

  Arab Emirates, Qatar, Egypt, and Lebanon, where the programs were authored and first published.

  (Dkt. 62, at p. 6 ¶27.)

                                                     Dish’s Contracts

  9.           Dish admits that it produced heavily redacted contracts and related amendments between

  Dish and the Networks1: (1) MBC (the “MBC Contracts”) (Dkts. 146-14, and 15 at pp. 1-75.); (2)

  IMD (the “IMD Contracts”) (Dkts. 146-16, and 17.); (3) WSM (the “WSM Contracts”) (Dkt. 146-



       1
           (Slowikowska Decl. ¶5; Dkt. 146-13, at p. 2 ¶5.)
                                                              2
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 3 of 18 PageID 9116



  18.); (4) Dream (the “Dream Contracts”) (Dkt. 146-19, at pp. 2-70.); (5) PPC (the “Al Jazeera

  Contracts”) (Dkt 146-15, at pp. 77-115.); (6) Gulf DTH LDC (“Al Yawn Contracts”) (Dkt. 146-

  19, at pp. 72-105.) (collectively, the “Dish Contracts”.)

  10.     On April 6, 2018, Dish attached declarations to its Motion for Summary Judgment

  allegedly identifying unregistered works for the very first time in this litigation: (1) John

  Whitehead on behalf of MBC, dated April 6, 2018 (Dkt. 146-8.); (2) Haytham Elmokadem on

  behalf of WSM, dated April 4, 2018 (Dkt. 146-20.); (3) Eithar Ali Mohamed Abutaha on behalf

  of Al Jazeera, dated March 29, 2018 (Dkt. 146-3.); and (4) Pierre Ayoub on behalf of IMD, dated

  April 5, 2018 (Dkt. 146-5.) (collectively, the “Declarations”).

  11.     On April 6, 2018 2 , Dish produced redacted copies of additional contracts, related

  amendments and other documents for the very first time: (1) additional MBC documents and

  contracts (the “MBC SUPP Contracts”) (Dkts. 146-9 at pp. 3-9; 146-10, at pp. 2-12.); (2) additional

  IMD contracts (the “IMD SUPP Contracts”) (Dkts. 146-6, 7 at pp. 2-51.); and additional WSM

  contracts (the “WSM SUPP Contracts”) (Dkt. 146-21, at pp. 3-8.), (the “Supplemental Contracts”.)

  12.     The Dish Contracts and Supplemental Contracts 3 fail to identify any of the unregistered

  works identified in the declarations to Dkt. 146, effective terms or payment schedules. (Id.; Fraifer

  Decl. 12-13 (statements regarding screenshots and works).)

                                                        MBC

  13.     The MBC Contracts for channels, MBC, Al Arabiya, MBC 3 (kids), MBC Drama, and

  MBC Masr., state in part that the network or distributor prospectively “… grants to Dish and its


  2
    Defendants’ first and second requests for production (“RFP”) requested all documents, writings and/or contracts
  related to Dish’s purported rights in its Amended Complaint. (Fraifer Decl. ¶10, Ex. 4, see Defendants’ RFP No. 1).
  Dish responded (“Resp.”) with objections and produced only the first page of the copyright registrations at issue in
  this litigation. It did not identify any of the unregistered works. (Id. at Dish’s Resp. No. 1).
  3
    The Dish Contracts and Supplemental Contracts are signed without any witnesses nor notarization. (Dkts. 146-6, 7,
  and 9, at pp. 3-9; 146-10, at pp. 2-12; 146-14, 15, 16, 17, 18, 19, and 21, at pp. 3-8.)


                                                           3
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 4 of 18 PageID 9117



  Affiliates the exclusive license and right along with all intellectual property rights appurtenant

  thereto (including without limitation all copyright, trademark, and performing rights to the extent

  necessary to broadcast, perform and distribute the Service in the Territory) to (i) receive and

  decrypt the Service; (ii) broadcast, exhibit, perform and distribute the Service to Service

  Subscribers in the Territory…”). (Dkts. 146-9, at pp. 17-18 ¶2.1, 56-57, ¶2.1; 146-10, at pp. 20-

  21 ¶2.1; 146-11, at pp. 10 ¶2.1, 46 ¶2.1.)

  14.    The MBC Contracts for channels, MBC, Al Arabiya, MBC 3 (kids), MBC Drama, and

  MBC Masr., describe the service as 24-hour-per-day, 7-day-per-week channels containing

  programming content of the same quality as broadcast by the Network in the Middle East. (Dkts.

  146-9, at pp. 13, 52-53; 146-10, at pp. 15-16; 146-11, at pp. 3, 40.)

  15.    The MBC Contracts for channels, MBC and Al Arabiya, state, in part, that “Network may

  maintain its current distribution agreement with Jump TV for distribution via internet

  streaming…” making Dish’s license nonexclusive. (Dkt. 146-9, at pp. 12, 52 “Exclusivity

  Limitation”.)

  16.    The MBC Contracts for the channel, MBC Masr, broadly states that Internet “…means the

  series of global, interconnected, packet-switched networks, that utilize transmission controls

  (“TCP”) and internet protocols (“IP”) to communicate and otherwise transmit information to and

  from connected users’ computers and operating systems.” (Dkt. 146-11, at p. 7.)

  17.    The MBC Contracts for the channel, MBC, state that “The Signal shall be time delayed by

  Network so that the content as broadcast in its country of origin corresponds to the prevailing

  time on the east coast of the United States.” (Dkt 146-9, at p. 19 ¶4.1.1.)




                                                   4
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 5 of 18 PageID 9118



  18.     The MBC Contracts for the channel, Al Arabiya, state that “The Signal shall be time

  delayed by Network so that the content as broadcast in its country of origin corresponds to the

  prevailing time on the east coast of the United States.” (Dkt. 146-9, at p. 58 ¶4.1.1.)

  19.     The MBC Contracts for channels, MBC 3 and MBC Drama, state that “Distributor shall

  time delay each Signal so that the content as broadcast in its country of origin corresponds to

  the prevailing time on the east coast of the United States.” (Dkt. 146-10, at p. 23 ¶4.1.1.)

  20.     The MBC Contracts for channel, MBC Masr, state that “Distributor shall time delay the

  Signal so that the content as broadcast in its country of origin corresponds to the prevailing time

  on the east coast of the United States.” (Dkt. 146-11, at p. 14 ¶4.1.1.)

  21.     The MBC Contracts for channel, MBC Masr, state “Network shall time delay the Signal

  so that the content as broadcast in its country of origin corresponds to the prevailing time on

  the east coast of the United States.” (Dkt. 146-11, at p. 52 ¶4.1.1.)

  22.     The MBC Contracts reflect that in certain instances either MBC FZ LLC, MBC Group

  Holding Hungary Limited Liability Company (Luxembourg Branch), Mabmedia LLC, and/or the

  Multicultural Network Corporation joined as signatory parties. (Dkts. 146-14, 15, at pp. 1-75.)

  23.     Dish produced copies of documents purporting to be a signed MBC resolution and Dish

  declaration recognizing MBC Group Holding Hungary Limited Liability Company (Luxembourg

  Branch). (Dkt. 146-9, at pp. 3-9.)

  24.     The MBC SUPP Contracts include a copy of a redacted contract between MBC FZ-LLC

  and Mab Media FZC (“Mabmedia”), (the “Mabmedia Contract”) (Dkt. 146-10, at pp. 2-12.) 4

  25.     The Mabmedia Contract does not identify any specific works. (See id.)



  4
    Mabmedia Contract requires certain conditions precedent before the contract can take legal effect, subject to the
  termination of agreements and the making of a deposit. (Dkt. 146-10, at 4 ¶2.1.)


                                                          5
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 6 of 18 PageID 9119



  26.     The Mabmedia Contract states, in part, that “Service means the audio and/or video

  programming channel or channels as more particularly described in Annexure 1…” (Dkt. 146-

  10, at p. 3.)

  27.     The Mabmedia Contract affords MBC prior approval authority of any “International

  Affiliation Agreement” before Mabmedia enters such agreement. (Dkt. 146-10, at p. 4 ¶3.)

  28.     The MBC Contracts identifying Mabmedia as signatory party do not include the signature

  on behalf of the guarantor (MBC). (Dkts. 146-14, at pp. 89, 113, and 119; 146-15, at pp. 6, 37.)

  29.     The MBC Contracts identifying MNC as a signatory party also contain the signature on

  behalf of the guarantor (MBC). (Dkts. 146-14, at p. 124; 146-15, at p. 41.)

  30.     Dish produced copies of the MBC Certificates of Registration from the U.S. Copyright

  Office for each of the 4 Registered Works: (1) Sabah Al Khair Ya Arab, Ep. #85, date and nation

  of first publication - May 3, 2016, United Arab Emirates (the “Sabah Registration”); (2) Tasali

  Ahla Alam, Ep. #51, date and nation of first publication – April 18, 2016, United Arab Emirates

  (the “Tasali Registration”); (3) Saherat Al Janoub, Ep. #15, date and nation of first publication –

  April 14, 2016, United Arab Emirates (the “Janoub Registration”); and (4) Chef Hassan, Ep. #289,

  date and nation of first publication – April 16, 2016, United Arab Emirates (the “Chef

  Registration”); (collectively the “Registrations”) (Dkt. 146-12, at pp. 53-56 5.)

  31.     The Sabah, Tasali, and Hassan Registrations list MBC FZ LLC as the author of each

  respective registered work. MBC is not a natural person. (Dkt. 146-12, at pp. 53-54, 56.)

  32.     The Janoub Registration lists both MBC FZ LLC and O3 Production as co-authors to

  the respective registered work. MBC and O3 are not natural persons. (Dkt. 146-12, at p. 55.)




     5
      (Courtesy Copies of the Registrations are attached to Defendants’ Amended Motion for Summary Judgment, as
     “Exhibit 1 to Defendants’ Amended Motion for Summary Judgment”.)
                                                       6
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 7 of 18 PageID 9120



  33.       The Registrations each reflect that MBC FZ LLC indicated “Yes” in response to the section

  entitled “Work made for hire”. (Dkt. 146-12, at pp. 53-56.)

  34.       The Registrations claim that MBC FZ LLC is the author of the entire production. (See id.)

  35.       The Registrations reflect that MBC FZ LLC is the copyright claimant located at Dubai

  Media City Building 3, P.O. Box 72627, Dubai, United Arab Emirates. (See id.)

  36.       The laws of United Arab Emirates do not recognize the work-for-hire doctrine because the

  doctrine would affect an invalid and void transfer. (El Turk Decl. ¶¶4, 6-7, 11-12., Ex. 2)

  37.       The laws of United Arab Emirates prohibit as “absolutely invalid” any prospective transfer

  or assignment of “all” or “more than five” works. (Id. at ¶¶9-10., Ex. 26.)

  38.       The copyright laws of each of the relevant foreign countries relevant to the transfers in this

  case have corollaries to the laws of the United Arab Emirates, including strict prohibitions on the

  prospective transfer of “all” works. (El Turk, Decl., Ex.3; see also Dkt. 146-28, at pp. 1-198) 7

  39.       Dish relies on the declaration of John Whitehead on behalf of MBC, dated April 5, 2018

  (hereinafter “MBC Declaration”) (Whitehead Decl.; Dkt. 146-8.)

  40.       The MBC Declaration states, in part, that it “[e]mploys production companies in the

  Middle East to author works that air on the MBC Channels.” (See id.)

  41.       The MBC Declaration states, in part, that “The registered works were first aired on the

  MBC Channels, as identified in the table above, on or about the publication dates listed in the

  Certificates of Registration.” (Dkt. 146-8, at p. 5 ¶10.)

  42.       The MBC Declaration states, in part, that “The works aired on the MBC Channels,

  including those identified in the foregoing paragraphs, are first published in the UAE when




    6
        UAE Copyright Laws, Article 9 and 15.
    7
        (See Dkts. 146-28 at p. 45 ¶18 (Ex 3, Lebanon); at p. 106 Article 153 (Ex. 4, Qatar).)
                                                             7
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 8 of 18 PageID 9121



  inserted into the respective channel feed (MBC1, MBC Drama, MBC3, MBC Masr., and Al

  Arabiya) that originates from the UAE.” (Dkt. 146-8, at pp. 5-6 ¶13.)

  43.    MBC Declaration states that the channel feeds are delivered “to uplink facilities around

  the world for subsequent distribution to viewers.” ((Dkt. 146-8, at p. 6 ¶14.)

                                                  IMD

  44.    IMD Contracts state, in part, that “Each of Network and Dish acknowledges and agrees

  that “…the rights that Network grants DISH in Section 2.1 hereby exclude the distribution rights

  for such Services via World Wide Web (but, for clarity, include the distribution rights for such

  Services via OTT)…” (Dkt. 146-7, at p. 55 ¶7(ii)(2).)

  45.    IMD Contracts state that “World Wide Web means electronic delivery of a video

  comprised of packetized data by means of TCP/IP technology over the public Internet or “World

  Wide Web” to a browser via a URL.” (Dkt. 146-7, at p. 67 ¶1).

  46.    IMD Contracts state, in part, that the network prospectively “….grants to Dish in the

  Territory and during the Term, (i) the exclusive right and license to distribute, exhibit, perform

  and broadcast each and every one of the Services using any and all forms of satellite technology

  along with any and all other means or methods of transmission, via any or all platforms…(together

  with all other intellectual property rights appurtenant thereto (including, without limitation, all

  other copyright, trademark, and performing rights which are necessary or desirable to exhibit and

  broadcast the content, in whole and in part, that airs on each Service”)) (Dkt. 146-7, at p. 67 ¶2.1.)

  47.    IMD Contracts state, in part, that “Each Service is (for clarity as of the Effective Date) and

  shall: (i) remain, a 24-hour-per-day, 7-day-per-week channel; (ii) be the same service as broadcast

  in the Middle East under the same service brand name;…(Dkt. 146-7, at p. 86 Ex. A ¶2.)




                                                    8
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 9 of 18 PageID 9122



  48.    The IMD Contracts define the Middle East to include: “Algeria, Comoros Islands, Chad,

  Djibouti, Egypt, Mauritania, Morocco, Somalia, Sudan, Tunisia, Bahrain, Iran, Iraq, Jordan,

  Kuwait, Lebanon, Oman, Qatar, Saudi Arabia, and the United Arab Emirates.” (Id. at Ex. A ¶3).

  49.    IMD Contracts for channels, Al Hayah 1, Future TV, Iqraa, LBC, LDC, Murr TV (MTV

  Lebanon), New TV (al Jadeed), Noursat, ONTV, and OTV, state in part that “…at all times during

  the Term, each Service shall be comprised of the same feed and programming content as broadcast

  in the Middle East under the same brand name…” (Dkt. 146-7, at p. 57 Part B ¶3.)

  50.    IMD Contracts, states, in part, that the “Network shall, at its own cost and expense, deliver

  the Signal for the LBC Sat Service in NTSC formation and time delayed so that the content as

  broadcast in its country of origin corresponds to the prevailing time on the East Coast of the

  United States.” (Dkt. 146-7, at p. 103 “Amendment No. 2” ¶7(ii).)

  51.    IMD Contracts that, “…[i]n the case of the New Services only, Network is hereby granting

  such rights to Dish: (i) on a non-exclusive basis and (ii) solely for distribution in the Territory via

  IP streaming (including, without limitation, via DISH OTT). (Dkt. 146-7, at p. 92 Exhibit B ¶3(c).)

  52.    IMD SUPP Contracts consist of redacted IMD contracts and amendments with the Hayat

  Television Network (the “Hyatt Contract”), Future TV SAL (the “Future Contract”), IQRAA

  Satellite Channels (the “IQRAA Contract”), LDCW Limited (the “LDCW Contract”), MTV SAL

  (the “MTV SAL Contract”), New TV/Al Jadeed (the “New TV Contract”), Telelumiere SAL (the

  “Noursat Contract”), ONTV Channel/HAW Limited (the “ONTV Contract”), and Al Lubnaniah

  Lil I’lam (the “OTV Contract”). (Dkts. 146-6, at pp. 2-41; 146-7, at pp. 2-51.)

  53.    Hayat Contract states that the Hyatt Television Network is “…organized and existing under

  the laws of Cairo, Egypt…” (Dkt. 146-6, at p. 3.)




                                                    9
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 10 of 18 PageID 9123



   54.    Hayat Contract states, in part, that “Licensor hereby grants Licensee the sole and exclusive

   right to receive, decrypt, compress, telecast, broadcast, transmit, retransmit, downlink, uplink,

   distribute, deliver, market, sell, and license and sublicense with or without counterpart the Channel

   in the Territories…”. (Dkt. 146-6, at pp. 3-4 ¶4.1.)

   55.    Hayat Contract does not identify specific works. (Dkt. 146-6, at pp. 3-9.)

   56.    Hayat Contract confirmation states, in part, that “Hayat licensed to IMD,….(i) the

   exclusive right and license to distribute, exhibit and broadcast Hayat TVs using any and all forms

   of satellite technology,….(together with all intellectual property rights appurtenant thereto,

   including without limitation, all copyright, trademark, and performing rights that are necessary to

   exhibit, broadcast, distribute….” (Dkt. 146-6, at p. 9.)

   57.    Future TV SAL is organized and existing under the laws of Lebanon. (Dkt. 146-6, at p.11.)

   58.    Future Contract states, in part, that “Future hereby grants IMD the sole and exclusive right

   to receive, decrypt, compress, telecast, broadcast, transmit, retransmit, downlink, uplink,

   distribute, deliver, market, sell, and license and sublicense the Future TV Channel in the

   Territory…” (Dkt. 146-6, at p. 12 ¶4.1.)

   59.    Future Contract states, in part, “Future agrees to provide periodic public announcements of

   the exclusive rights of IMD to the Future TV Channel in the Territory, including by inserting

   screen scrolls indicating IMD’s exclusive rights on the Future TV Channel’s customized feed to

   the Territory, as well as the original Future TV free-to-air channel.” (Dkt 146-6, at p. 14 ¶8.2.)

   60.    Future Contract does not identify specific works. (Dkt. 146-6, at pp. 11-16.)

   61.    IQRAA Contract is not written in the English language. (Dkt. 146-6, at pp. 18-22.)

   62.    Dish did not provide an English translation for the IQRAA contract. (Id.).




                                                    10
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 11 of 18 PageID 9124



   63.      LDCW Contract states, in part, that the “‘LDC Channel” (the “Service”) consists of a 24-

   hour general entertainment variety channel, constituted of live talk shows, political programs,

   entertainment shows, movies, and drama in the Arabic language comprised primarily of originally

   produced leading Lebanese programs….” (Dkt. 146-6, at pp. 24-25.)

   64.      LDCW Contract does not specifically identify any asserted works. (Id.)

   65.      MTV SAL is organized under the laws of Lebanon. (Dkt. 146-6, at p. 38.)

   66.      MTV SAL Contract states, in part, that “MTV grants IMD (i) the sole and exclusive right

   in the Territory….to receive, decrypt, encrypt, compress, telecast, broadcast, transmit, retransmit,

   downlink, uplink, distribute, deliver, market, sell, license and sub-license the Channel…” (Dkt.

   146-6, at p. 38.)

   67.      MTV SAL Contract does not identify specific works. (Dkt. 146-6, at pp. 38-41).

   68.      New TV is incorporated in accordance with the laws of Lebanon. (Dkt. 146-7, at p. 2.)

   69.      New TV Contract states, in part, “In consideration for the rights granted by NTV to

   Licensee for the Territory including the exclusive distribution rights for North America (USA &

   Canada)…IMD shall pay….” (Dkt. 146-7, at p. 7 Article 3.)

   70.      New TV Contract does not identify specific works. (Dkt. 146-7, at pp. 2-8.)

   71.      Telelumiere SAL is organized under the laws of Lebanon. (Dkt. 146-7, at p. 10.)

   72.      Noursat Contract states that “TELELUMIERE grants IMD the sole and exclusive right to

   receive, decrypt, encrypt, compress, telecast, broadcast, transmit, retransmit, downlink, uplink,

   distribute, deliver, market, sell, and license the Channel in the Territories….” (Dkt 146-7, at p. 22

   ¶2.1.)

   73.      Noursat Contract includes non-exclusive distribution rights to additional channels. (Dkt.

   146-7, at p. 27 Article 3.)


                                                    11
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 12 of 18 PageID 9125



   74.    Noursat Contract does not identify specific works. (Dkt. 146-7, at pp. 10-27.)

   75.    ONTV Channel is organized under the laws of Egypt. (Dkt. 146-7, at p. 29.)

   76.    ONTV Channel broadcasts out of Egypt. (Dkt. 146-7, at p. 29.)

   77.    ONTV Contract states, in part, that ONTV Channel “….grants IMD the sole and exclusive

   right to receive, decrypt, encrypt, compress, telecast, broadcast, transmit, retransmit, downlink,

   uplink, distribute, deliver, market, sell, and license and sublicense….” (Dkt. 146-7, at p. 29.)

   78.    ONTV Contract does not identify specific works. (146-7, at pp. 29-36.)

   79.    Al Lubnaniah Lil I’lam is organized under the laws of Lebanon. (Dkt. 146-7, at p. 38.)

   80.    OTV Contract states, in part, that “Al Lubnaniah Lil I’lam grants IMD the exclusive right

   granted to telecast, broadcast, transmit, retransmit, downlink, uplink, distribute, deliver, market,

   sell, and license the Channel in ….” (Dkt. 146-7, at p. 38; see also 147-7, at p. 47 ¶2.2.)

   81.    OTV Contracts states, that “Al Lubnaniah Lil I’lam reserves the right to transmit the

   Channel on its own website…(Id.)

   82.    OTV Contract does not identify specific works. (Dkt. 146-7, at pp. 38-51.)

   83.    Dish relies on the declaration of Pierre Ayoub on behalf of IMD, dated April 5, 2018

   (hereinafter “IMD Declaration”) (Ayoub Decl.; Dkt. 146-5.)

   84.    IMD Declaration references channels: Al Hayah 1, Future TV, Iqraa, LBC, LDC, Mur TV

   (aka MTV Lebanon), New TV (aka Al Jadeed), Noursat, ONTV, and PTV (collectively, the “IMD

   Channels”)…” (Dkt. 146-5, at p. 1 ¶2.)

   85.    IMD Declaration states, in part, that “According to the Nagra monitoring report dated

   December 19, 2017, which I have reviewed, the IMD Channels or the programs that make up the

   IMD Channels were transmitted on the UlaiTV and AhlaiTV services within the Unites States.”

   (Dkt. 146-5, at pp. 3-4 ¶13.)


                                                    12
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 13 of 18 PageID 9126



   86.    IMD Declaration, in reliance on the Nagra monitoring report, purports to identify works

   and producers. (Dkt. 146-5, at p. 4 ¶14.)

   87.    IMD Declaration states, in part, that “…IMD is aware that the Producers author and create

   many of the television series that air on their respective channels …” (Dkt. 146-5, at p. 5 ¶15.)

   88.    IMD Declaration states, in part, that “…IMD is also aware that the Producers authored or

   created works that aired on the IMD Channels….” (Dkt. 146-5, at p. 5 ¶16.)

   89.    IMD Declaration states, in part, that “…IMD is further aware that these works were first

   published in each Producer’s home country, as identified in the table, when inserted into the

   Producer’s channel feed that originated from that location.” (Id.)

   90.    IMD Declaration states, in part, that “[t]he Producers’ channel feeds were then delivered

   to uplink facilities around world…for subsequent distribution to viewers.” (Id.)

                                               WSM & Dream

   91.    WSM Contracts for channels, Al Nahar, Al Nahar Drama, and Al Nahar Sports state, in

   part, that the “Network hereby grants DISH and its Affiliates the exclusive right and license

   (including, without limitation, the license to all copyright, trademark and other intellectual

   property rights appurtenant to the programming content that makes up or relates to the

   Services)…” (Dkts. 146-21, at p. 11 ¶3(a), 52-57.)

   92.    Dream Contracts for channels, Dream 1 and Dream 2, state, in part, that the “Network

   hereby grants DISH and its Affiliates the exclusive right and license (including, without limitation,

   the license to all copyright, trademark and other intellectual property rights appurtenant to the

   programming content that makes up or relates to the Services)…(Dkt. 146-22, at p. 39 ¶3(a).)

   93.    The WSM and Dream Contracts contain partially redacted provisions under section,

   Exclusivity. (Dkts. 146-21, at pp. 24-25, ¶3(j), 52-57; 146-22, at pp. 42-43 ¶3(j).)


                                                    13
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 14 of 18 PageID 9127



   94.     The WSM and Dream Contracts, state, in part that the “Service – means: (i) each twenty-

   four (24) hour per day, seven (7) day per week, linear television programming service commonly

   known by a name set forth in the Services Name…” (Dkts. 146-21, at pp. 20 ¶1(ggg), 52-57.; 146-

   22, at p. 38 ¶1(ggg).)

   95.     WSM Contracts for channels, Al Nahar, Al Nahar Drama, and Al Nahar sports, state, in

   part, that “…the Signal for each Service:….in NTSC format and time delayed so that the content

   as broadcast in its country of origin corresponds to the prevailing time on the East Coast of the

   United States...” (Dkt. 146-21, at pp. 29 ¶5(a)(i)(D), 52-57.)

   96.     Dream Contracts for channels, Dream 1 and Dream 2, state, in part, that “…the Signal for

   each Service:….in NTSC format and time delayed so that the content as broadcast in its country

   of origin corresponds to the prevailing time on the East Coast of the United States...” (Dkt. 146-

   22, at p. 47 ¶5(a)(i)(D).)

   97.     WSM SUPP Contracts include a copy of a redacted broadcast license agreement between

   WSM and Trenta for Art Production and Distribution (hereinafter “Trenta”), (the “Trenta

   Contract”) (Dkt. 146-21, at pp. 3-9.)

   98.     Trenta Contract does not identify any specific works. (Id.)

   99.     Trenta Contract states, in part, that “…[t]he licensor…grants the licensee a license to

   exclusive broadcast of the following channels: 1) Al Nahar, 2) Al Nahar Drama, and 3) Al Nahar

   sports (the “Channels”)…” (Dkt. 146-21, at p. 3.)

   100.    Trenta Contract states, in part, that “The licensee is granted the exclusive right to broadcast

   the Channels In the territory by any available broadcasting media, now existing or developed in

   the future, including by way of free simultaneous free basic cable, OTT, paid IPTV platform(s)

   and satellite television.” (Dkt. 146-21, at p. 5 ¶3-2.)


                                                     14
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 15 of 18 PageID 9128



   101.    Dish relies on the declaration of Haytham Elmokadem on behalf of WSM, dated April 4,

   2018 (hereinafter “WSM Declaration”) (Elmokadem Decl.; Dkt. 146-20.)

   102.    WSM Declaration identifies channels, Al Nahar, Al Nahar Drama, Al Nahar Sports, and

   Dream 2. (Dkt. 146-20, at pp. 1 ¶3, 2 ¶5.)

   103.    WSM Declaration states that Trenta is headquartered in Cairo, Egypt. (Id.)

   104.    WSM Declaration states that Dream Media is headquartered in Giza, Egypt. (Id.)

   105.    WSM Declaration states, in part, that “I am informed that the Al Nahar channels were

   detected on the defendants’ UlaiTV service between October 6, 2015 and May 3, 2017, and on the

   AhlaiTV service on March 21, 2007.” (Dkt. 146-20, at p. 2 ¶7.)

   106.     WSM Declaration states, in part, that “I am informed that the Dream 2 channel was

   detected on the defendants’ UlaiTV service June 25, 2015 and May 3, 2017, and on the AhlaiTV

   service on March 21, 2017.” (Id.)

   107.    WSM Declaration states, in part, that “…World Span is aware that Trenta and Dream

   Media authored or created works that aired on their respective channels in Egypt... (Dkt. 146-20,

   at p. 3 ¶9.)

   108.    WSM Declaration states, in part, that “World Span is further aware that these works were

   first published in Egypt when inserted into Trenta and Dream Media’s channel feeds that originate

   from Egypt.” (Id.)

   109.    WSM Declaration states, in part, that “The channel feeds were then delivered to uplink

   facilities around the world for subsequent distribution to viewers.” (Id.)

                                                 Al Jazeera

   110.    Al Jazeera Contracts state, in part, that the “Network hereby grants DISH and its Affiliates

   the exclusive right and license (including, without limitation, the exclusive license to all copyright,


                                                     15
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 16 of 18 PageID 9129



   trademark and other intellectual property rights to each Service and all programming content

   contained within, or which relates to, each Service)…”(Dkt. 146-4, at p. 13 ¶3(a).)

   111.   Al Jazeera Contracts contain exclusivity limitations. (Dkt. 146-4, at p. 15 ¶3(j).)

   112.   Al Jazeera Contracts contain a service description for continuous broadcast of channels 24-

   hours-per-day, 7-days-per-week. (Dkt. 146-4, at p. 11 ¶1(eee).)

   113.   Al Jazeera Contracts indicate that the channel programming broadcast is the same in the

   United States as broadcast in the country of origin. (Dkt. 146-4, at p. 16 ¶4(f).)

   114.   Dish relies on the declaration of Either Ali Mohamed Abutaha on behalf of Al Jazeera,

   dated March 29, 2018 (hereinafter “Al Jazeera Declaration”) (Abutaha Decl.; Dkt. 146-3.)

   115.   Al Jazeera Declaration states, in part, that “The works aired on the AJAN channel,

   including those identified in the foregoing paragraphs, are first published in Qatar when inserted

   into the AJAN channel feed that originates from Qatar.” (Dkt. 146-3, at p. 2 ¶7.)

   116.   Al Jazeera Declaration states, in part, that “This channel feed is then delivered to uplink

   facilities around the world for subsequent distribution to viewers.” (Id.)

                                                  Al Yawn

   117.   Al Yawn Contracts state, in part, that “…Network hereby grants to DISH and/or its

   Affiliates the exclusive license and right (but not the obligation) along with all intellectual property

   rights appurtenant thereto (including without limitation all copyright, trademark, and performing

   rights…). (Dkt. 146-19, at p. 80 ¶2.1.)

   118.   Al Yawn Contracts contain exclusivity limitation provisions. (Dkt. 146-19, at 73.)

   119.   Al Yawn Contracts contain a service description for continuous broadcast of channels 24-

   hours-per-day, 7-days-per-week, and that the channel broadcast is the same in the United States

   as broadcast in the Middle East. (Dkt. 146-19, at 74 Part B.)


                                                     16
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 17 of 18 PageID 9130



                                                TCI & PTI

   120.   Tele-Center, Inc. (“TCI”) and Planet-Telecom Inc. (“PTI”) are Florida corporations, whose

   principal address is 4701 West Hillsborough Ave. Tampa, FL. (Fraifer Decl. ¶¶3, 4, Ex. 1.)

   121.   Gaby Fraifer (“Fraifer”) is an individual residing at 4801 Longwater Way, Tampa, FL

   33615. (Fraifer Decl. ¶2.)

   122.   Fraifer is the President of TCI and PTI. (Fraifer Decl. ¶3.)

   123.   Since inception, TCI and PTI has operated in the telecommunications business generating

   revenue primarily from telephone cards, and prepaid long-distance sales. (Fraifer Decl. ¶5.)

   124.   From 2013 to 2016, TCI sold and distributed telephone calling cards, prepaid long-

   distance, in addition to set-top boxes. (Fraifer Decl. ¶¶5, 6.)

   125.   The set-top boxes contain hardware and software, which consist of a smart electronic

   device receiver and accessories, and an Android operating system equivalent to a smart electronic

   device. (Id.)

                                          More Than Monitoring

   126.   Dish is a Colorado limited liability company. (Dkt. 62, at 1 ¶1.)

   127.   EchoStar is a sister company of Dish. (Slowikowska. Dep. at 17:6).

   128.   Nagravision is a Swiss company. (Slowikowska. Dep. at 36: 8-9.)

   129.   Dish admits that Nagrastar LLC (“Nagrastar”) is a joint venture between Nagravision and

   Dish, and Dish has an ownership interest in Nagrastar. (Slowikowska, Dep. at 17:6, 35:20-25.)

   130.   Dish admits that the original joint venture was with Nagravision and EchoStar.

   (Slowikowska, Dep. at 36:24-37:2-17.)

   131.   Dish produced a report (“Dish’s Report”) authored by a Nagravision employee, Pascal

   Metral (“Metral”) . (Dkt 146-23, 23 at 1 ¶2; 146-24 at 5 1¶.)


                                                     17
Case 8:16-cv-02549-EAK-CPT Document 215-1 Filed 05/03/19 Page 18 of 18 PageID 9131



   132.    Dish admits that the STBs were stored at the facilities of Nagrastar and Nagravision

   (collectively, “Nagra”). (Dkt. 146-24:3, ¶3.)

   133.    Dish admits that Wireshark technology was used in connection with the STBs. (Dkt. 146-

   24:6, ¶3.1.)

   134.    Dish admits that the UlaiTV and AhlaiTV STBs were connected to the Internet using a

   virtual private network (hereinafter “VPN”), and “[c]onfigured so that Nagra, when monitoring

   for Protected Channels on the UlaiTV and AhlaiTV STBs, would appear to be located in the United

   States.” (Id.)

   135.    Dish admits that Nagra’s setup configuration captured video and network traffic, and

   screenshots captured in the form of PCAP files. (Dkt. 146-24:6-7 ¶¶3.1, 3.2(e)(f).)

   136.    The screenshots and network traffic were captured outside of the United States. (Id.; see

   also Fraifer, Decl. ¶12.)

   137.    Metral relied on monitoring reports and screenshots generated by Wireshark technology to

   prepare the conclusions in Dish’s Report. (Dkt. 145-6: 23:2-3 ¶5.)

   138.    MBC, IMD, WSM and Al Jazeera rely on the Report and its screenshots to identify works,

   but did not conduct an independent analysis apart from the Report. (Dkts. 146-3: 2, ¶5; 146-8: 3-

   5, ¶¶9-12.; 146-20 at 2 ¶2 (IMD statements being “informed”), 3-4 ¶¶13-14, see Fraifer Decl. ¶12.)

   139.    Dish claims to have sent numerous copyright infringement notifications to TCI, PTI and

   content delivery network service providers (the “Notices”). (Dkt 62, at pp. 5-6 ¶¶23-24.)

   140.    None of the alleged DMCA notices identify any specific works whatsoever. (Dkt. 146-30.)




                                                   18
